DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of election filed on 2/9/22. Claims 1-19 are pending in the application.
Upon further review of claims and art, restriction between groups is withdrawn and election of species requirement is maintained.
Election/Restriction
Applicant's election with traverse of cationic polymer species, whereinR1 and R2 are H (known by N-Hance SP-100) in the reply filed on 2/9/22 is acknowledged.  The traversal is on the ground(s) that art which is relevant to the patentability of a certain species may logically be found in another species. This is not found persuasive because art anticipating R1 and R2 as H would not anticipate R1 and R2 as CH3. Additionally, if the elected species is allowable search will be extended to another species.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are examined  in the application and the generic claims are examined to the extent that it reads on cationic polymer species,whereinR1 and R2 are H (known by N-Hance SP-100).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2  and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of “viscosity  from 0.09 to about  50 poise”, and the claim also recites preferably from 0.09 to about 25 poise which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation  for integer x and y, and the claim also recites preferably  (twice) for integers x and y which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated  by WO 2013/050241 (‘241).
See example 1, below.

    PNG
    media_image1.png
    327
    573
    media_image1.png
    Greyscale


\

    PNG
    media_image2.png
    302
    597
    media_image2.png
    Greyscale

Sodium laureth sulfate  reads on claimed personal care adjunct of claims 1 and 18 and surfactant of claim 15 and anionic surfactant of claim 16.  Dimethicone reads on claimed personal care adjunct of claim 1 and  conditioning agent of claim  15 and silicone material of claim 17. Zinc pyrithione reads on claimed anti-dandruff agent of claims 1 and 18 and zinc pyrithione of claim 14 and the amount 1% is within 0.0001 to about 25% of claim 14. Zinc pyrithione claimed is same to that disclosed and thus meet claim 12 regarding “ volume weighted particle size “.Acrylamido propyltrimonium chloride/acrylamide copolymer reads on claimed cationic polymer elected species which is  N-Hance SP-100 of claim 1 and reads on claim 6 wherein R1 and R2 are hydrogen and the species claimed is same to that disclosed in the example and thus meet the x and y of claims 4 and 6 and chloride under  Acrylamido propyltrimonium chloride reads on claim 5, wherein X is chloride and same species thus meet average molecular weight of claim 3. Same species and thus meet the claimed viscosity of cationic polymer of claim 2. Same cationic polymer species and this meet claims 7-9. The amount is 0.1% and this is within 0.01-6% of claim 10. 
 Additionally, regarding the limitation of claim 2, specification at page 43 teaches:

    PNG
    media_image3.png
    214
    593
    media_image3.png
    Greyscale
 
PTO is not equipped to measure the claimed viscosity by the method disclosed above.
	Regarding “water uptake value” of claims 7-9 drawn to cationic polymer this is inherent and also PTO is not quipped to measure according to the method described at pages 43-45 of the specification.
The same is true for claim  12 regarding anti-dandruff agent having  “ volume  weighted particle size. PTO is not quipped to measure according to the method described at page 45 of the specification.
Claim 13 is product-by process claim and thus it is the product and example of WO  product is same to that claimed (see explanation above) and thus meet claim 12.
All the ingredients claimed in claim 1 are same to that disclosed in the example of WO and thus meet method of depositing anti-dandruff agent on the surface of claim 18 and meet hair and scalp  drawn to surface of claim 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619